COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00111-CV


John Espinoza                             §      From the 352nd District Court


v.                                        §      of Tarrant County (352-254339-11)

Wells Fargo Bank, N.A., D/B/A Wells
Fargo Dealer Services F/K/A Wells         §      November 14, 2013
Fargo Dealer Services, Inc., F/K/A
Wachovia Dealer Services, Inc., and
F/K/A WFS Financial Inc.                  §      Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant John Espinoza shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston